DEKLE, Justice.
This is another dismissal of an appeal by the IRC for failure to deposit cost of transcript in compliance with IRC Rule 6(b) (now Rule 23). See Vogel v. City of Coral Gables, Fla., 298 So.2d 389, filed July 26, 1974.
Again we recognize the requirements of the rule which should be upheld but in the present instance the JIC had expressly relieved the appellant of the deposit requirement in writing upon good cause shown.
Accordingly, there is no breach of the rule which will support a dismissal of the appeal and certiorari must be granted. The cause is therefore remanded for consideration on appeal by the IRC where the transcript and briefs are already on file.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD and McCAIN, JJ., concur.